Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 03/24/2022 for application number 17/7703667. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (159-166, 169-174), (175-186, 188-193) are presented for examination.
Claims 1-158, 162, 165, 167-168, 187, 194-211 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/24/2022, was filed prior to current Office Action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 159 and 175 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 159 and 175 recite “A computer readable medium…” and according to the specification the claims can be interpreted to include signals. The specification does not specifically direct the “A computer readable medium “to only physical media because of the open-ended example disclosed. Thereby, it is believed that the limitation “A computer readable medium” is intended to claim something broader than the disclosed storage media and cover signals, waves, and other forms of transmission media that carry instructions.  Therefore, the limitation “A computer readable medium” is not limited to physical articles or objects which constitute a manufacture within the meaning of 35 U.S.C. § 101 and enable any functionality of the instructions carried thereby to act as a computer component and realize their functionality.  As such, the claim is not limited to statutory subject matter and is therefore non-statutory. Examiner suggests modifying the “A computer readable medium” to “non-transitory a computer readable medium” in claims 159 and 175 to overcome this rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 174 recites the limitation “the writing assistant…” in “wherein the method further includes: receiving user input, facilitated by the writing assistant workspace, wherein the user input includes one or more words; and updating the at least one text output option based on the received user input”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 159-161, 163-164, 166, 169-173 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Rucine et al. US Patent Application Publication US 20170060819 A1 (hereinafter Rucine) and further in view of Satterfield et al. US Patent Application Publication US 20200342164 A1 (hereinafter Satterfield) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima).
Regarding claim 159, Tommy teaches a computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including [0019] wherein Tommy describes devices and structures for processing the method) 
Tommy teaches receiving from a user an indication of a drafted text element in an electronic document (Abstract, [0004-0005], [0047], [0061] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Tommy does not teach receiving from a user an indication of a drafted text element in an electronic document to be moved from a first location in the electronic document to a second location in the electronic document different from the first location.
However, in analogous arts of generating output options based on the input text, Rucine teaches receiving from a user an indication of a drafted text element in an electronic document to be moved from a first location in the electronic document to a second location in the electronic document different from the first location ([0150-0151] wherein Rucine teaches drafting a text and allowing moving the text to a different location on a document).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Rucine by incorporating the method of receiving from a user an indication of a drafted text element in an electronic document to be moved from a first location in the electronic document to a second location in the electronic document different from the first location of Rucine into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy in order to incorporate the handwriting input (Rucine: Abstract). 
Tommy does not teach generating at least one text output option for insertion between the drafted text element at the second location and an adjacent text element.
However, in analogous arts of generating output options based on the input text, Satterfield teaches generating at least one text output option for insertion between the drafted text element at the second location and an adjacent text element ([0021-0029], [0038], [0074] wherein Satterfield provides text suggestions based on the user’s input and allows the text to be inserted at any given position in a document).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Satterfield by incorporating the method of generating at least one text output option for insertion between the drafted text element at the second location and an adjacent text element of Satterfield into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy in order to incorporate  a meaning vector that characterizes the meaning of the user query text wherein the meaning vector is generated by determining a set of word embedding vectors that each represent a set of words appearing in the user query text. (Satterfield: [0029]). 
Tommy does not teach causing the at least one text output option to be shown to the user via a display.
However, in analogous arts of generating output options based on the input text, Okajima and causing the at least one textual output option to be shown to the user via the display (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B), (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of and causing the at least one textual output option to be shown to the user via the display of Okajima into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]). 
Regarding claim 160, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the at least one text output option agrees with a context associated with at least one of the drafted text element or the adjacent text element ([0024] wherein Satterfield generates suggestions based contextual information describing the input).
Regarding claim 161, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the text output option includes at least one word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Okajima analyzes text input and identifies contextual associated with the input text wherein the text includes words and sentences as illustrated in FIG. FIG. 4A-4B).
Regarding claim 163, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the text output option includes a phrase or a complete sentence (FIGS. 4A-4B, 6A-6B, [0046-0049], [0068-0075] wherein Okajima displays more than one option as the user input text including sentences as illustrated in FIGS. 4A-4B, 6A-6B).
Regarding claim 164, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the text element includes at least one word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Regarding claim 166, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the text element includes a phrase or a complete sentence (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as a complete sentence as illustrated in FIG. 4A-4B). 
Regarding claim 169, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the at least one text output option links at least one aspect of the drafted text element with at least one aspect of the adjacent text element (FIG. 4A-4B, [0046-0049] wherein Okajima displays output options adjacent to the input text as illustrated in FIG. 4A-4B). 
Regarding claim 170, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the at least one text output option includes two or more text output options, wherein the two or more text output options differ from one another in at least one respect (FIG. 4A-4B, [0046-0049] wherein Okajima displays two different output options as illustrated in FIG. 4A-4B). 
Regarding claim 171, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the method further includes receiving a user selection of one of the two or more text output options and automatically inserting the user-selected text output option into the document text between the drafted text element and the adjacent text element ([0150-0151] wherein Rucine provides means for a user to select a candidate text and inserted it to a specific position in a document).
Regarding claim 172, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the method further includes receiving a user selection of one of the two or more text output options and automatically generating at least two additional text output options based on the user selection, where each of the at least two additional text output options differ from one another in at least one respect ([0052] wherein Okajima displays a list of options and generates a second list of options as illustrated in FIG. 4B).
Regarding claim 173, Tommy as modified by Rucine, Satterfield and Okajima teaches wherein the at least two additional text output options differ from the two or more text output options in at least one respect ([0052] wherein Okajima displays a list of options and generates a second list of options as illustrated in FIG. 4B).
Claims 174 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Rucine et al. US Patent Application Publication US 20170060819 A1 (hereinafter Rucine) and further in view of Satterfield et al. US Patent Application Publication US 20200342164 A1 (hereinafter Satterfield) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima) and further in view of Chiba et al. US Patent Application Publication US 20170220536 A1 (hereinafter Chiba).
Regarding claim 174, Tommy, Rucine, Satterfield and Okajima do not teach wherein the method further includes: receiving user input, facilitated by the writing assistant workspace, wherein the user input includes one or more words; and updating the at least one text output option based on the received user input.
However, in analogous arts of generating output options based on the input text, Chiba teaches wherein the method further includes: receiving user input, facilitated by the writing assistant workspace, wherein the user input includes one or more words; and updating the at least one text output option based on the received user input (FIG. 7, [0006], [0023], [0030], [0045], [0062] wherein Chiba teaches initiating and display a writing assistant workspace based on user’s request and provides multiple options and menus to cause displaying content in the writing assistant as illustrated in FIG. 7, It also prompts user to provide information).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Chiba with Tommy, Rucine, Satterfield and Okajima by incorporating the method of generating output options based on the input text, Chiba teaches wherein the method further includes: receiving user input, facilitated by the writing assistant workspace, wherein the user input includes one or more words; and updating the at least one text output option based on the received user input of Chiba into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy, Rucine, Satterfield and Okajima in order to include performing an analysis of an electronic document comprising a review for a plurality of writing issues related to the electronic document's conformance to a specified target audience (Chiba: Abstract). 
Claims 175-184, 189-190 and 192-193 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Rucine et al. US Patent Application Publication US 20170060819 A1 (hereinafter Rucine) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima).
Regarding claim 175, Tommy teaches A computer readable medium including instructions that when executed by one or more processing devices cause the one or more processing devices to perform a method including [0019] wherein Tommy describes devices and structures for processing the method) 
Tommy teaches receiving from a user an indication of a text insertion location in an electronic document (Abstract, [0004-0005], [0047], [0061] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Tommy does not teach generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location.
However, in analogous arts of generating output options based on the input text, Rucine teaches generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location ([0150-0151] wherein Rucine teaches drafting a text and allowing moving the text to a different location on a document and allowing insertion the suggestions in any specific position in a document).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Rucine by incorporating the method of generating output options based on the input text, Rucine teaches generating at least one text output option for insertion at the text insertion location in the electronic document, wherein the at least one text output option links at least one aspect of a first text element that precedes the text insertion location with a second text element that follows the text insertion location of Rucine into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy in order to incorporate the handwriting input (Rucine: Abstract). 
Tommy does not teach causing the at least one text output option to be shown to the user via a display.
However, in analogous arts of generating output options based on the input text, Okajima and causing the at least one textual output option to be shown to the user via the display (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as illustrated in FIG. 4A-4B), (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Tommy and Okajima by incorporating the method of and causing the at least one textual output option to be shown to the user via the display of Okajima into the method of receiving from a user an indication of a drafted text element in an electronic document of Tommy in order to include a focus selector as an input element that indicates a current part of user interface (Okajima: [0263]).
Regarding claim 176, Tommy as modified by Rucine and Okajima teaches wherein the method further includes: receiving text generation input from the user, and wherein the generation of the at least one text output option is based on the text generation input received from the user (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options based on the user’s input as illustrated in FIG. 4A-4B). 
Regarding claim 177, Tommy as modified by Rucine and Okajima teaches wherein the text generation input includes at least one word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Regarding claim 178, Tommy as modified by Rucine and Okajima teaches wherein the at least one word is to be included in the at least one text output option together with at least one additional word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Regarding claim 179, Tommy as modified by Rucine and Okajima teaches wherein the text generation input includes at least one phrase (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as a complete sentence as illustrated in FIG. 4A-4B).   
Regarding claim 180, Tommy as modified by Rucine and Okajima teaches wherein the text generation input conveys a meaning to be included in the at least one text output option (Abstract, [0004-0005], [0047], [0061] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words).
Regarding claim 181, Tommy as modified by Rucine and Okajima teaches wherein the text generation input conveys an idea to be included in the at least one text output option (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options based on the user’s input and based the text inputted as illustrated in FIG. 4A-4B).   
Regarding claim 182, Tommy as modified by Rucine and Okajima teaches wherein the text generation input conveys a topic for the at least one text output option (FIG. 4A-4B, [0010-0021], [0053], [0069], [0078] wherein Okajima teaches generating and displaying recommended candidates in the input box based on the contextual of input strings). 
Regarding claim 183, Tommy as modified by Rucine and Okajima teaches wherein the text generation input includes one or more words from a language different than a language in which the electronic document is composed ([0129] wherein Tommy incorporates language character learning to predict the options by weighting each word, sentences and the amount of words).
Regarding claim 184, Tommy as modified by Rucine and Okajima teaches wherein the one or more words from the different language convey at least one idea to be included in the at least one text output option ([0129] wherein Tommy incorporates language character learning to predict the options by weighting each word, sentences and the amount of words).
Regarding claim 189, Tommy as modified by Rucine and Okajima teaches wherein the text output option includes at least one word (Abstract, [0004-0005], [0047], [0061], [0068] wherein Tommy analyzes text input and identifies contextual associated with the input text wherein the text includes words). 
Regarding claim 190, Tommy as modified by Rucine and Okajima teaches wherein the text output option includes at least one complete sentence (FIG. 4A-4B, [0046-0049] wherein Okajima teaches displaying output options as a complete sentence as illustrated in FIG. 4A-4B). 
Regarding claim 192, Tommy as modified by Rucine and Okajima teaches wherein the at least one complete sentence option includes two or more text output options, wherein the two or more text output options differ from one another in at least one respect ([0052] wherein Okajima displays a list of options and generates a second list of options as illustrated in FIG. 4B).
Regarding claim 193, Tommy as modified by Rucine and Okajima teaches wherein the method further includes receiving a user selection of one of the two or more text output options and automatically inserting the user-selected text output option into the electronic document at the text insertion location ([0150-0151] wherein Rucine provides means for a user to select a candidate text and inserted it to a specific position in a document).
Claims 185-186, 188, 191 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Tommy et al. US Patent Application Publication US 20180225274 A1 (hereinafter Tommy) in view of Rucine et al. US Patent Application Publication US 20170060819 A1 (hereinafter Rucine) and further in view of Okajima et al. US Patent Application Publication US 20160283458 A1 (hereinafter Okajima) and further in view of Satterfield et al. US Patent Application Publication US 20200342164 A1 (hereinafter Satterfield).
Regarding claim 185, Tommy as modified by Rucine, Okajima and Satterfield teaches wherein the text insertion location occurs between two sentences in the electronic document ([0021-0029], [0038], [0074] wherein Satterfield provides text suggestions based on the user’s input and allows the text to be inserted at any given position in a document).
Regarding claim 186, Tommy as modified by Rucine, Okajima and Satterfield teaches wherein the text insertion location occurs within a phrase or a sentence in the electronic document ([0021-0029], [0038], [0074] wherein Satterfield provides text suggestions based on the user’s input and allows the text to be inserted at any given position in a document).
    Regarding claim 188, Tommy as modified by Rucine, Okajima and Satterfield teaches wherein the text insertion location occurs between two paragraphs in the electronic document ([0021-0029], [0038], [0074] wherein Satterfield inserts the suggestion between paragraphs).
Regarding claim 191, Tommy as modified by Rucine and Okajima teaches wherein the text output option agrees with a context associated with at least one of the first text element or the second text element ([0024] wherein Satterfield generates suggestions based contextual information describing the input).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875. The examiner can normally be reached on Monday-Friday, 7:30am-5pm Alt, Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144